Citation Nr: 1737490	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-07 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the withholding of VA disability compensation payments to recoup military separation pay was proper.

(The issues of an increased rating for chronic fatigue syndrome and recognition of L. K. as a "helpless child" are the subject of a separate decision by the Board.)


REPRESENTATION

Veteran represented by:	Larry Schuh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1980 to September 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a Travel Board hearing at the RO.  A transcript is included in the claims file. 


FINDINGS OF FACT

1.  A July 2011 rating decision granted entitlement to service connection for migraine headaches, evaluated as 10 percent disabling and chronic fatigue syndrome, evaluated noncompensably; both grants were effective December 28, 2010.

2.  A letter dated in August 2011 from the Defense Finance and Accounting Service reveals separation pay in the lump sum amount of $36,409.23 at the time of her service separation in September 1992; the amount to be withheld, after federal income tax, was $29,127.39.

3.  In August 2011, the Veteran was notified that her monthly compensation benefit payment would be withheld until the amount of separation pay the Veteran received was repaid.



CONCLUSION OF LAW

The recoupment of the Veteran's separation pay by withholding her VA disability compensation, in the amount of $29,127.39 was mandated by governing law, and was proper.  10 U.S.C.A. § 1174 (West 2014); 38 C.F.R. § 3.700 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  However, the United States Court of Appeals for Veterans Claims has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  The resolution of the instant case is solely dependent on the application of VA laws and regulations.  General due process concerns have been satisfied in connection with this appeal; the Veteran has been accorded ample opportunity to present evidence and argument in support of her appeal, and further discussion of the VCAA is not required.  See 38 C.F.R. § 3.103 (2016); Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

The recoupment of the Veteran's separation pay from her VA disability compensation is required by law under 10 U.S.C.A. § 1174(h) (2).  Subsection 1174(h)(2) provides that a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of her receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which she is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.

Where entitlement to disability compensation was established on or after September 15, 1981, a veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay.  38 C.F.R.
§ 3.700(a) (5).

The Veteran was separated from active service in September 1992.  A July 2011 rating decision granted entitlement to service connection for migraine headaches, evaluated as 10 percent disabling and chronic fatigue syndrome, evaluated noncompensably; both grants were effective December 28, 2010.  

In a notice of the decision, the Veteran was also notified of the need to recoup the separation pay in an August 2011 notice.  The amount to be withheld from future compensation, after federal taxes, was stated to be $29,127.39.  The recoupment of benefits was to commence in January 2011.  

An opinion of the VA General Counsel, VAOGCPREC 12-96, held that 10 U.S.C.A. § 1174(h)(2) requires that VA recoup from a veteran's VA disability compensation the amount of non-disability separation pay received by the Veteran under section 631 of Pub. L. No. 96-513.  The recoupment of the full amount of disability separation pay, in the amount of $29,127.39 that the Veteran received when she was discharged from service in September 1992, by withholding in monthly allotments payments of disability compensation benefits, is required by law.  10 U.S.C.A. § 1174; 38 C.F.R. § 3.700(a).

The Veteran has submitted statements requesting a waiver of repayment for her separation pay as the withholding of VA disability payment would drive her into poverty and caused homelessness.  The Veteran has also submitted statements recognizing the authority of VA to collect payments to recoup the separation pay; however, she asserted that the entire monthly disability payment should not be taken.  The Board notes that withholding ended in June 2012. 

The Board is sympathetic to the Veteran's position.  With the recoupment of her separation pay, she did not receive almost 18 months of VA compensation, a substantial loss of income.  In addition, the Board recognizes that the law governing what money the Veteran may receive when she is eligible for both military pay and VA compensation is complex.  However, the record establishes that the Veteran was paid $29,127.39 in separation pay in September 1992, and the law does not allow that the Veteran receive both separation pay and VA compensation.  The law requires that the separation pay be recouped, and the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal of the decision to recoup a lump sum separation payment in the amount of $29,127.39 from the Veteran's VA disability compensation benefits is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


